Citation Nr: 1216463	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2012, the Veteran testified during a videoconference hearing, and a transcript of that proceeding is of record. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and             (2) the duty to suggest the submission of evidence that may have been overlooked.           Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties           set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In March 2012, the Veteran provided additional evidence consisting of VA and private medical records, along with a waiver of RO initial consideration. The Board accepts the new evidence for inclusion in the record. See 38 C.F.R. §§ 20.800, 20.1304 (2011).



FINDING OF FACT

The preponderance of the competent evidence establishes that the Veteran's current left knee condition is etiologically related to his active military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for left knee degenerative changes. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011). 

The Board is granting the benefit sought on appeal of entitlement to service connection for a left knee condition. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The Board finds a sufficient basis in the evidence upon which to substantiate a grant of service connection for the disability claimed, that of left knee degenerative changes. As indicated below, whereas not all of the competent evidence on the subject of causation clearly weighs in favor of an etiological linkage between a         left knee disability and the Veteran's active military service, there is enough probative medical opinion evidence pointing in this direction as to warrant a favorable grant of benefits sought. 

The evidence within the claims includes service treatment records (STRs), showing a reference in June 1969 to tenderness present in the left knee. There is a contemporaneous record of left knee stiffness over the previous four years, with no definite injury, and an impression given of tendon irritation, possible bone pathology. There is an October 1969 reference to a football injury the previous week, with a physical examination showing no significant abnormalities. 
The Veteran's November 1969 examination for purposes of separation indicates      in part, a physician's notation of "left knee - intermittent tightening."

Thereafter, the report of a post-service March 2008 evaluation at a private orthopedic clinic indicates with regard to his left knee, the Veteran had a history of pain in the knee that started with playing tennis and football during military service. He had stiffness in the knee particularly in the patellar region. He was treated in therapy with a whirlpool and ace wrapping. The condition had now progressed to the point where the Veteran had pain in the knee and stiffness after he got up out of a chair, and on climbing stairs. The diagnosis given was osteoarthrosis, not otherwise specified (NOS), lower leg. The evaluating physician further stated that "with regard to his right [sic] knee, there is evidence of an injury at some point likely during the football and tennis during his time in the Army. But, given that he has bone on bone arthritis in the left knee, I cannot necessarily connect that to his service in particular."

In September 2009, the Veteran underwent VA Compensation and Pension examination. He then stated that in 1969 he injured his left knee doing military activities of playing football for the Navy. He stated that he was examined by military physicians and diagnosed with an acute sprain of the left knee. These physicians gave him pain medication and he had to rest for three days. He was confied to quarters for three days and given a rest period, but there were no hospitalizations. He had had no further injuries to his left knee at any time. Through the years the left knee pain had gotten worse. The diagnosis given, following a physical exam, was that of traumatic degenerative changes involving the left knee with limitation of motion, associated with tricompartimental degenerative changes of chondromalacia, as well as aneterior cruciate ligament (ACL) tear; moderate joint effusion; meniscal tears; and partially ruptured popliteal Baker's cyst.

Also in September 2009, a supplemental medical opinion was offered upon review of the Veteran's claims file, stated that it was less likely than not that the severe degenerative changes involving the left knee, with chondromalacia and with ACL tear and meniscus tear are less likely than not related to the left knee stiffness noted in his service military records. Rather, the above findings were more likely than not related to the Veteran's more recent injuries or trauma of his left knee. 
 
Thereafter, the report of a March 2012 evaluation by Dr. K.R.J., private physician, indicates that the Veteran presented with chronic left knee pain. By the Veteran's report, he had a traumatic injury playing football in the Navy during which he was hit in the left knee. At that time, he had direct trauma to the leg, was seen by Navy medics and they just put him the whirlpool and applied lineament in physical therapy, and he was not evaluated in further in part because at the time there         were no MRIs. However, from that time on although the Veteran was able to function and continue to fulfill his duties, his knee had really never been the same and as time had gone on, it had gotten more painful, at time sunstable, and at other times just painful. In the physician's opinion, the only way that one could sustain an ACL tear was with fairly high energy trauma to the knee, and being that the 1969 injury was the only high energy trauma that the Veteran had sustained to the knee, there was a high probability that his ACL tear and possibly a meniscal tear were a direct result of that trauma, and subsequently the fact that he never had it treated adequately most likely had contributed to his arthritic changes in his knee.

Given that there are two competing medical opinions on the material issue of causation in this case and whether a left knee condition is attributable to military service -- the March 2012 private physician's opinion as compared to the September 2009 VA medical examination -- and each is reasonably supported by       a claims file review and clinical rationale, VA's benefit-of-the-doubt doctrine mandates that the claim is effectively resolved in the Veteran's favor. Essentially, when the evidence is in a state of relative equipoise, with the positive evidence fairly balanced against that preponderating against the claim, all reasonable doubt should be afforded to the claimant. See 38 C.F.R. § 3.102. 

Here, there are several reasons for according substantial probative weight to              the favorable March 2012 opinion of the private physician, the first being that it considers the present damage to the ACL as best representative of a high impact sports injury, which would only leave his football injury for consideration, and this offers a probative opinion rationale. Moreover, the opinion takes into account the Veteran's reported continuous symptomatology from military service to the present time period. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). The Board acknowledges that this opinion was formulated without opportunity to review the actual claims file, but it is worth observing that regardless, STRs themselves already document left knee problems in service, and there is also nothing from the claims file that would appear to immediately detract from a favorable opinion on the causal nexus question. Nor is the absence of a claims file review generally detrimental to a medical opinion where it is otherwise sound in its rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). Moreover, as to the less favorable opinion of the September 2009 VA examiner, there is no other readily available documentation of the post-service intercurrent injuries the examiner refers to in this opinion. On the whole, the evidence is at least in relative equipoise, and indeed the preponderance of the evidence by itself would appear to weigh more in favor of the claim.  

The essential criteria for establishing a claim for service connection for left knee degenerative changes having been met, a grant of this claim is deemed warranted. 


ORDER

Service connection for left knee degenerative changes is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


